’ OFFICE      OF THE              ATTORNEY GENERAL            OF TEXAS
                                                AUSTIN
=Ro”ER     SELLERS                                            . .   .
A,~~~~~I    GENERAL                      ,
                                     :
                               .



#onorable John II.Winters, Executive alreator
Stste'Depar~ment of Pub110 Welfare                                                             .
Austin 3, Texus       .                       A




          Yo& request, aaIr1                                        rue Senate Bill No.    .
25Q, Acts of the 48th tcglsl                                         Se6slons is a6 fol-
fOWS:




                                                                        destroy ~cer-

        records for
                                                           its possession and
                                                         nd  furt.heruse, anb
                                                         of records no longer


                                              e ao~~od for     d.isposlngof

                                    ember 1, 1944.,the .Department of
                                   had an active case load of lF!f3,138
                                   this number, 170,PW were old Age
        Assistance: 4,011 were reclpjents of Aid to She
        Seedy Blind, and 10,677 were recipients of Aid to
        Dependent Children.
               *In    o’ccordance            with the state plan approved
        by the Social         Security          noara,     the department      Is                  ,
        required to ralnventlpto    each rcclpient on the
        rolls at -Yeast once annualfy  rind. more frequently
        as the clrcumstnnoee of the recipient chnn8es justl-
        fylng It. After each reinvestigation,      A form is
                                                         ‘1
                                                         ..   d&3,




                                                                         i.
I,aoribleJobn Il.'Winters- page 2

                                                                              !
   made %y tbe worker In triplicate Indicating the                            j.
   sation taken as a result of the relnvestlgatlon.
   &me aopy of this form is sent to the State Of-
   fiae of the Department of Public-selfare. Any
   ahangee In the amount of grant are reoorded in
   the official records of the Division of Audltg
   and Aacountsb ‘The form le.of no fur~ther use to
   the department? however, thle form is kept ln
   the DivleSon of Audits and Aacounts for a period
   of six months, as they are audited by the Federal
   Auditors of the Social Security noara on a six
   month basis. After slx months have elapsed,
   thay are stored in the warehouse. The State
   Auditors are likewise making an audit of the
   department, and when the audit lo completed,
   the forms ai'llbe of no fbrtber benefit to the
   department. One copy of this form %s sent to        -1:
   the recipient at the time the change Is made,
   and one copy is filed in the reolplent's case
   foYder In the county where be lives and is.
   kept as a permanent reoord. Thera~ls an fiaan-
   mulation of nlmost a half a mllllon'of these
   forms. In addition to the ,formsmentioned
   above, we ase a fotm for the prpose   of chang-
   ing the address of the reoipient. The change
   ot address Is reaoraea In the Division of Audits
   and dacounts 1mmediatel.yupon receipt of this
   form in the State Oiflae, one oopy of which has
   been retai.nedIn the recipient's case folder.
   As soon as the, address is chanced, the form is
   af no further value to tbe department. Thousands
   of these forms are received and prooessed In the
   State Office monthly.
        'The department has ln,terpretedthis Senate
   Bill 250 t.omean that tho department is author-
   ized to destroy certain Texas Relief Commlselon
   Records, certain duplicate Old Age Assistance
   Records accumulated during 1930 through 1938 and.
   to also dlnpose of all reCOrda in its possession
   snd cuatoay, which have no value and furt.heruse
   t0 the department aftor certain requirements con-
   tained in the aat have been complied with.

        -1s the Department.of Pub110 Uelf%re author-
   i8ed by Senate Dill No. 2R0, Aots of the 48th
   Legislature, to dispose of the recordu described
   *bore, ma may the department dispose of future
   sWumulatlons of these records as they become ob-
   solete?m                                                                   : :i
                                                                     .             1
                    .       _I.



                                  .




,3n~~able      John A. Winters        -   page 3   1   ..                   t
                    ‘. .I .  .,
                                                                                .
                                                            .
                                                                                              /
                                                                                              I
                                                                                    _:        /
                        1




            Your  inquiry should  be answered 2n the nspathe.       :The                 I
,&ority     is not an ‘broad 08 JOUF Indicated     .interpretation of
it 6ppeare to be.. In other words, the wneral purpose of the
A3t 16 to authorize the destruation -- not of all rceorda in
the departmental CU6tOdy which have no value and are of no                               .y
mrthcr U6e t0 the department -- but rather,          the power of de-
,tnlotionextends     no ,further th6n to certain records of the
fcx@e Relief Colmni66iOnlfoF the Year6 1932 t0 September 1,
1~39, * Q 6 nnd all.duplicate Old Ace Ansi6t4nOe reoords ac-
c6601ating for the Year 1933 r.hronp% October, lCQS.*         In the
prnt of authority     tEer0 ia an eXpFo6R   ljmltat.ion   of that power.'
rho Impage,      l* * * and to make a list of all records in ita
co#FnS6~on    and custody which h4Ve no value and further u6e, and
to 6ubmit such lint    t.horeafof Fecordu no lonter      needed and
Yorthless', are not words of enlargement       but the lanfl~ageem-
braces only t.he ‘certain    records" as to which the pewor to de-
stroy   16 given, as nhote shown.                                                   i i


             To en'lsrge tho vower of the Board 0~ neceeeiteto   rei                     i
ss it appear-e   your interpretntion is , would render the Act void,
rren though 6UCh extension ~6 clearly exrreased 5n the body of
                                                                                         i
the bill, Bince to do so would put the Act la violatlnn       of Seo-
tlon 55 of Article III of the Constitution, uhioh declares:          :
                                                                                    .!
          6??0btZlr (except general appropriation bills
     wbicb map *brace  the varjous  subjects and accounts,
     for and on account.oC rhich moneys are appropriated)
     6hall COntdn more than one 6UbjeCt, which 6ha11 he
                                                                                ‘
     erpreesed in Its .tltle. i?Ut ff cny 6UbjeOt 6ha11 be
     c=braeed'In on act ahloh shall not be expressed in
     the title, such act shall be void Only a6 to 6o 6XICh
     theroof as shall not be so expFe66ed.'
               ?h6 title to Senate hi11 No. 250 ia:

          sA3 ACT direatin6 the &ate'DCl‘artaent of l%bljC
     Welfare  to prepam a list   of Certain FeCOFd6 of the
     fax46 Reliaf Comml66~on for the Years 1932 to Sentem-
     ber 1, 1939, nnd all duylicato @ld bee Assistance
     record6 accmlated    for the yeare 1930 through Ootober,
     1939, to be submItted to the Texas LlbrarY and Ilistori-
     cal Coml6Rion foF exazvjnation:diroctln6 such Co:nais-
     slon to 6cquire such Fccorda ac are wanted bY them
     qithln fire daya al'terdcliterg   of 6ueh Ii 6t; direct-
     jnr Stato norartmont of Public Welfare to transfer
     6ald uSole6s rcoordn not Wanted by t,heTexas ribrary
     6nd I:l6torlcal Cor~jsoinn t0 the ?tntC Board of Con-
     trol for sale and destruction; and dcolering an emor-
     pencp.’
                                              *.
                                                             .   i
                     .’
6,                                                 .

. .morable John H;,,?interu- pngb 4
                  , -



             ‘.l%hebill itself, therefore, is limited as cat,ter  &
     ;,, (whatever the 1aoguuage of the bi13) to the one mibjoof men-
     (ianedin the title.             ,
                                                       ,’
               tinting   tbot this is II ak’ficisnt anewer to your in-
     (OlW~  we m-0
                                                                                I
                                                                         .
                                                                                i


                                                                             .‘ i
                                    Vary   truly yours




                                                       d66iSt6tlt